Case 4:20-cv-10072-KMM Document 8 Entered on FLSD Docket 10/26/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 4:20-cv-10072-KMM

 ROBERTO MORALES DIAZ,

        Petitioner,
 v.

 MARK S. INCH,

        Respondent.
                                                  /

                      ORDER ON REPORT AND RECOMMENDATION

        THIS CAUSE came before the Court upon pro se Petitioner Roberto Morales Diaz’s

 Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody. (“Pet.”)

 (ECF No. 1). The Court referred the matter to the Honorable Lisette M. Reid, United States

 Magistrate Judge, who issued a Report and Recommendation recommending that the Petition be

 DISMISSED WITHOUT PREJUDICE. (“R&R”) (ECF No. 7). Petitioner did not file objections

 and the time to do so has passed. The matter is now ripe for review. As set forth below, the Court

 ADOPTS the R&R.

        The Court may accept, reject, or modify, in whole or in part, the findings or

 recommendations made by the magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

        In the Petition, Petitioner attacks the constitutionality of his no contest plea entered in

 Monroe Circuit Court, Case No. 15-CF-000145-A-P. Pet. at 5. On July 22, 2020, Magistrate

 Judge Reid issued orders requiring Petitioner to (1) file an amended state habeas corpus petition,

 on or before August 21, 2020, on the proper form, because Petitioner raised an argument which

 did not appear to be a cognizable constitutional claim, and (2) pay the filing fee or file a motion to

 proceed in forma pauperis, on or before August 21, 2020. (ECF Nos. 5, 6). Both orders cautioned
Case 4:20-cv-10072-KMM Document 8 Entered on FLSD Docket 10/26/2020 Page 2 of 2




 Petitioner that failure to comply could result in dismissal of the case. Id. To date, Petitioner has

 made no further filings.

        As set forth in the R&R, Magistrate Judge Reid finds that Petitioner’s non-response

 warrants dismissal for failure to comply with court orders and for want of prosecution. R&R at 3.

 Specifically, Magistrate Judge Reid finds that dismissal for failure to comply with court orders and

 for want of prosecution is within the Court’s inherent authority to manage its docket and is

 appropriate in this case because the Court gave Petitioner notice of same. Id. This Court agrees.

        Accordingly, UPON CONSIDERATION of the Petition, the R&R, the pertinent portions

 of the record, and being otherwise fully advised in the premises, it is hereby ORDERED AND

 ADJUDGED that Magistrate Judge Reid’s R&R (ECF No. 7) is ADOPTED and Petitioner’s

 Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody (ECF

 No. 1) is DISMISSED WITHOUT PREJUDICE. The Clerk of Court is instructed to CLOSE this

 case. All pending motions, if any, are DENIED AS MOOT.

                                                              26th day of October, 2020.
        DONE AND ORDERED in Chambers at Miami, Florida, this ____



                                                   K. MICHAEL MOORE
                                                   CHIEF UNITED STATES DISTRICT JUDGE


 c: All counsel of record




                                                  2
